SUMMARY

Porrrr ror r ees

Contract on the Investment of the Rubber Plantation between Ministry of Agriculture, Forestry
and Fisheries and C.R.C.K Aphivath Caoutchouc Co., Ltd.

Porrrr ror r ees

Parties in the Agreement

The agreement is made between MR. NGUYEN DUY LING, a nationality of Vietnamese and
chairman of the company C.R.C.K Aphivath Caoutchouc Co. Ltd., with the present address’s
location at #92, Norodom Blvd, Sangkat Chatomuk, Khan Daun Penh (the representative office
of Vietnamese Rubber Enterprises Alliance) Cambodia; and H.E. CHAN SARUN, Minister of the
Ministry of Agriculture, Forestry and Fisheries located at #200, Norodom Blvd., Phnom Penh,
Cambodia; whereby the company’s investment request of the rubber plantation is approved for
the 70-year land concession.

Size and Geographic Area of the Land in Concession

Located in Sandan commune, Sandan district, Kampong Thom province, the land in subject of
the rubber plantation has the total size of 6,044 hectares with the coordinates as below:

No. Axis X Coordinate Y | No. Axis X Coordinate Y
1 538755 1457469 45 534786 1458002
2 537743 1463436 46 534636 1458192
3 540000 1463436 47 534649 1458305
4 540000 1473000 48 534836 1458355
5 535900 1473000 49 534836 1458542
6 532827 1469695 50 534636 1458766
7 532822 1469662 51 534636 1458841
8 532872 1469712 52 534886 1458729
9 534557 1470489 53 535310 1458720
10 534637 1470569 54 535310 1458953
11 534647 1470738 55 535131 1458953
12 535085 1470455 56 535458 1459304
13 5355268 1470041 57 534072 14593
14 535351 1469799 58 533764 1459308
15 535941 1469391 59 533319 1458653
16 536058 1469246 60 532956 1458398
17 536316 1469019 61 532437 1458344
18 536817 1468504 62 532093 1458533
19 537243 1468236 63 531954 1458663

20 537420 1468167 64 531565 1458914

21 537265 1466789 65 531551 1458912

22 536314 1466793 66 531551 1458297
23 536402 1466669 67 531610 1458002
24 536402 1466570 68 531756 1458002
25 536234 1466496 69 531689 1457940
26 536135 1466229 70 531157 1456965
27 536152 1465030 71 531046 1455190
28 535961 1463765 72 531556 1455058
29 536292 1462469 73 531579 1455744
30 536562 1460624 74 532155 1456011
31 536877 1459567 75 532643 1455701
32 536930 1458593 76 533197 1455678
33 536893 1458564 77 533553 1457068
34 536816 1458556 78 533952 1457830
35 536862 1458537 79 535105 1457919
36 536980 1458439 80 535127 1456669
37 536690 1458232 81 536924 1455834
38 536690 1458425 82 538588 145811
39 536533 1458526 83 539231 1456322
40 536381 1458510 84 539364 1456876
41 535852 1458747 85 539674 1457076
42 535310 1458629 86 540000 1457098
43 535297 1458355 87 539968 1457469
44 535160 1458002

Purposes and Planning Programs

The land area will be used primarily for the rubber plantation and other accessory plantation
for land cover, as well as the construction of the rubber proceeding factory and its annex
serving the primary production. The company is committed to use this land with the following
planning:

= Year One: 1,000 hectares
= Year Two: 2,000 hectares
= Year Three: 3,044 hectares.

Deposit and Leasing Fees

To guarantee the implementation of the concerned contract, Party B (Company) is obliged to
pay the deposit fees of USS 10 per hectares into the bank account of Party A (Ministry) at the
National Bank of Cambodia. Failing to pay the deposit fees leads to the abrogation of the
contract.

A fee rate for the concession land is set by the Royal Government of Cambodia or the
competent institutions, according to a notification No. 803 dated 31 May 2000. This rate is
subject to the review in every five years. The concession fees are paid into the state revenues
through the bank account 0102.35-1211T023 at the National Bank of Cambodia, before 31"
January of each calendar year.

Rights and Duties of Party A (The Ministry)

Party A has rights to monitor the implementation of the contract by Party B, technical
conditions of the plantation for increasing yields, and quality and quantity of the products, and
decide on delaying, the suspension and termination of the contract.

Party A has duties to intervene with all the relevant institutions in solving problems and
incidents in which perpetrators abuse the rights of Part B in the implementation of the
contract, and operation activities over the concession land area.

Rights and Duties of Party B (The Company)

Party B has duties to pay deposit money, leasing fees and tax, prepare the master planning for
management and development planning of the area and implement the land use planning, give
rights to mining feasibility studies and research in the overlap area, and guarantee the local
people of their access to the benefits of this investment project, especially the construction of
the infrastructure and other facilities such as schools, health centers and job opportunities. The
recruitment of the domestic work forces is prioritized whereas the laborer’s livelihood is taken
care.

The rights of Part B include the transfer of the rights to the heirs, investment partnership on the
concession land, a request for the adjustment to the master plan, and the collateral on the
rights to the concession land for the implementation of the investment project and loans.

Suspension and Termination of the Contract
The contract is subject to a suspension, partly or entirely, in the following cases:

e Failure to the implementation of the contract, master plan or environmental and social
impact assessment reports;

¢ Disputes in rights over the concession with the local people or any third party;

¢ Legal activities of the mining extraction or exploration.

One of the following circumstances or situations may lead to the termination of the contract:

= End of the contract terms;

= Agreement between parties;

= Unilateral withdrawal of the concession rights by Party A in the prescribed conditions;
= Decisions by the courts of law on the contract termination over the concession land.

Forces of the Contract

The contract is signed on May 5", 2010. It takes forces as a binding agreement from the date of
the signature.
